DETAILED ACTION
The Amendment filed on 3/15/22 has been entered. Claims 16 and 19 have been amended and no claims have been cancelled.
Claims 1-20 are pending.
The Amendment to the Abstract, the Amendment to the Title and the Amendment to the Specification filed 3/15/22 have been entered.
Applicant’s amendments/arguments have overcome some of the previously presented Objections to the Specification and some of the previously presented Claim Objections.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 12/22/21 are considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Group III: claims 16-19 in the reply filed on 10/29/21 is acknowledged.
Claims 16-19 are presented for examination.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 16-19 filed on 3/15/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 16-19 are objected to because of the following informalities:
The limitation “…the service content addressable network…” in claim 16, line 16, should be “…the UVR  content addressable service network…”  (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required.
The term “if” in claim 16, line 21, should be replaced with the term “when” because any positive or negative condition following the term “if” is interpreted as a condition that may never happened. However, any positive or negative condition following the term “when” is interpreted as a condition that happens at least once. Appropriate correction is required. Note: For examination purposes, the positive or negative conditions following the term “if” will not be given any patentable weight.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Shi” (US PGPUB 2009/0019258) in view of “Kamawat et al.” (US PGPUB 2016/0239350) (Hereinafter Kamawat), and further in view of “Phillips et al.” (US PGPUB 2013/0273962) (Hereinafter Phillips).
With respect to claim 16, Shi teaches a network-scale parallel computing system (stateless parallel processing machine (SPPM) architecture 200, [0039]), comprising:
a Unidirectional Virtual Ring (UVR) content addressable service network (Unidirectional Virtual Ring (UVR) network 215; Fig. 2, [0040]), comprising:
a plurality of distributed Statistic Multiplexed Computing nodes having a collective set of resources (SPPM architecture 200 includes a plurality of processors 205(1)-205(6), each processor 205 is a fully configured computer with routing agent (RA) 220, a memory 225 and a local data storage unit 230 and multiple network interfaces; Fig. 2, [0039]), and implementing a Tuple Space abstraction (each RA 220 implements a local data store, (tuple space daemon), responsible for data matching and delivery; Fig. 2, [0042]);
a plurality of redundant networks, wherein each of the plurality of distributed Statistic Multiplexed Computing nodes is communicatively connected to at least two of the plurality of redundant networks (each processor 205 is connected to the rest of the processors 205 via a plurality of redundant network switching units 210, (i.e., a switching fabric), which provides multiple physical paths to the other processors 205; Fig. 2, [0039]); and
a set of instructions stored on a non-transitory computer readable medium, that when executed by a processor, implement a global virtual Tuple Space using the collective set of resources of all of the plurality of distributed Statistic Multiplexed Computing nodes (a parallel application may reside on all of the processors 205 or on the shared stable storage. It starts with a “launch application X” tuple from an initiating processor 205. The host RA 220 interacts with others following the unique order in a UVR membership list and automatically propagates the local unsatisfied data requests onto other processors 205 on the UVR 215. A processor 205 holding a matching tuple sends it directly to the requesting processor; Fig. 2, [0044]-[0045]); and
wherein the service content addressable network is configured to completely decouple programs and data from processors, storage, and communication hardware (processor and network failures are first recovered by autonomous RAs 220 to ensure a consistent UVR is intact. The stateless parallel programs (workers) are automatically recovered by re-issuing shadow tuples by respective RAs 220; Fig. 2, [0050]).
Shi does not teach a network-scale parallel computing system, comprising: a client node, wherein the client node is connected to the UVR content addressable service network via a plurality of redundant network connections.
However, Kamawat teaches a network-scale parallel computing system (distributed data system 100; Fig. 1, [0023]), comprising: a client node (client system(s); [0036]), wherein the client node is connected to the UVR content addressable service network via a plurality of redundant network connections (client systems can access the data on a Vserver 230-234 and 240-244 via any node 210, 215 of the cluster 200; Figs. 2-3, [0036]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate connecting a client to a service network via a plurality of redundant network connections to Shi because Shi discloses connecting computers via a plurality of redundant networks ([0039]) and Kamawat suggests connecting a client to a service network via a plurality of redundant network connections ([0036]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kamawat in the Shi system in order to enhance connectivity between clients and service networks.
Furthermore, Shi does not teach wherein the client node is configured to send single-sided communication messages to the plurality of distributed Statistic Multiplexed Computing nodes, and the client node comprises a timeout retransmission protocol configured to send a retransmission of a first single-sided communication message if a response is not received within an expected completion time, with the retransmission sent via a different network path than the first single-sided communication message.
However, Phillips teaches wherein the client node is configured to send single-sided communication messages to the plurality of distributed Statistic Multiplexed Computing nodes, and the client node comprises a timeout retransmission protocol configured to send a retransmission of a first single-sided communication message if a response is not received within an expected completion time, with the retransmission sent via a different network path than the first single-sided communication message (a distribution device transmits messages to selected gateways, the distribution device is configured to anticipate a confirmation message from a gateway, such that if a confirmation message has not been received by the distribution device within a certain period of time, the distribution device is configured to retransmit the message via a different path; [0111]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate retransmitting messages using different paths to Shi because Shi discloses connecting computers via a plurality of redundant networks ([0039]) and Phillips suggests retransmitting messages using different paths ([0111]).
One of ordinary skill in the art would be motivated to utilize the teachings of Phillips in the Shi system in order to efficiently handle message transmission failures.

With respect to claim 17, Shi as modified teaches the computing system of claim 16. Shi further teaches wherein a partial failure in any processor, network and storage does not irreparably interrupt execution of the set of instructions (processor and network failures are first recovered by autonomous RAs 220 to ensure a consistent UVR is intact. The stateless parallel programs (workers) are automatically recovered by re-issuing shadow tuples by respective RAs 220. Master failure will be recovered by a system-level CPR method, leveraging the shared network storage 235. The application will slow down when failures occur, but it will not stop until the last processor crashes; Fig. 2, [0042], [0050]).

With respect to claim 19, Shi as modified teaches the computing system of claim 16. Shi further teaches wherein each of the plurality of distributed Statistic Multiplexed Computing nodes comprises a data and transaction replication gateway, configured to ensure parallel synchronous replication on multiple nodes and non-stop data resynchronization for storage or database recovery (processor and network failures are first recovered by autonomous RAs 220 to ensure a consistent UVR is intact. The stateless parallel programs (workers) are automatically recovered by re-issuing shadow tuples by respective RAs 220. Master failure will be recovered by a system-level CPR method, leveraging the shared network storage 235. The application will slow down when failures occur, but it will not stop until the last processor crashes; Fig. 2, [0042], [0050]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kamawat and Phillips, and further view of “Lefebvre et al.” (US PGPUB 2002/0010665) (Hereinafter Lefebvre).
With respect to claim 18, Shi as modified teaches the computing system of claim 16. Shi does not teach wherein the client node implements a retransmission and redundancy elimination protocol upon a timeout event on a task executing on a first node, the retransmission and redundancy elimination protocol configured to execute from different processors, networks and storage from the first node.
However, Lefebvre teaches wherein the client node implements a retransmission and redundancy elimination protocol upon a timeout event on a task executing on a first node, the retransmission and redundancy elimination protocol configured to execute from different processors, networks and storage from the first node (if the optimal application server is down, the client application (or device) redirects/resends the request to the second best application server, after an acceptable timeout has expired; Fig. 2, [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate a client node implementing a retransmission and redundancy elimination protocol to Shi because Shi discloses connecting computers via a plurality of redundant networks ([0039]) and Lefebvre suggests a client node implementing a retransmission and redundancy elimination protocol ([0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lefebvre in the Shi system in order to enhance connectivity between clients and service networks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lightner et al. US 2016/0154714. Discloses automatically detecting failures and recovering from the detected failures by moving processing modules to other computer nodes.
Goose et al. US 2013/0036323. Discloses providing a fault-tolerant replication system by running a plurality of virtual machine replica servers in different machines.
Gandhi et al. US 2017/0249215. Discloses providing a fault-tolerant distributed system by replicating a data file among a plurality of compute groups.
Sun. US 2012/0303998. Discloses failure recovery in a system including a plurality of nodes by performing checkpointing on processes to be stored in each node.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
April 28, 2022